Case 1:18-cr-00054-H-BU Document 122 Filed 03/26/19 Page1of4 PagelD 335

 

Fok THE UpATHER DZSTAECT
HBr By BR NEVESFOWD

 

UETED STHES oF AuEpren
Veo —|Mo, MIS-ch - oot)

Roatar REA

 

| Mertens FR DEQ geste To PROCEED tw fey

‘Mw Comes Robe AT REWO. DEFE_WAUT ee THE AecvE
NuMpeeed Aw) STYLED CHUSE, Awd Hombre REQUESTS
“THAT Hes, inrenrs COURT (PAT 1 PEEAA PERFECT
TO PRUCEED Rwy Feeurt PAu E~es (pee SE) ALD

SUPPeRT USULWY 5 Nec THE Fellowew(H .

_L,

DEreudMT FS NOT CuRRE TIN Bu ple Ved * HAS vo APAL
PRoPEATY Awd HIS Vo PEsaens, A UTEES OR LEP E
TUSURAUCE , DEFRuDAT Pecesves Mo Aout CF |
Moy EY Fhyr Avy Sueek . Fr suppad OF THE MeAE—

MET eWED , SFE ferrites Milaceaereee/ 3 40) PROCEED —

WHEREFORE , Phas COMEDERED , DEF EUDAUT RESPEcTRULy
PEOues7s THe thes Houod ABLE Cour By ALL THEWGS
ORAM DE FEU) AWT % Morten Fok pEepurtsron VO P Rocked
ty Fekud DAAPEATS,

dee en BO

 

| OGRE PEAT PEW OS ttae— « C/o Fey © Co. Tail. — OO

 

 
Case 1:18-cr-00054-H-BU Document 122 Filed 03/26/19 Page 2 of 4 PagelD 336

EA re WweréD Sy AES. peer OCURT.

| Fok THe MOTHER. DES TARE oF TES

 

UvETED STATES CE AME AOA

We fo IB R013)

2 RoBEAT REwO

 

Mersey Fed Pedprsze To [ecb xu fed PAPERS

 

BE EAD én > THE. i, F
old, AY — © Check MM,

 

 

 

VUE PRES) el-
ORDER |

Op THES . DAN oF 204 CAuE
Te BE_ TEAR HE. FeAb (ery ¢- Merten, hed oo
APPEARS THAT THE SAME SILLA BE. Ledurth) penned. _

 

 

“aU PGE PRESIVING

 
|  yuereD mt

Ep. Support om

Case 1:18-cr-00054-H-BU Document 122 Filed 03/26/19 Page 3of4 PagelD 337

Fy THE Were) STATES DesTerer UA a a

 

Fok THE per HEA Drspect oF TExAS ©
ELE) b )evestey

 

ES OF- Reso a Be
Ve — , [-)1§— Ro = 181
—RObEAT REWO_ OC oo.

Eppes tes TO Pease a Fev m Possess.

at he im “cere es OF onl sy yt

~My, Wokge Ye! proc2eol w hed
be ing no wisags ve pr

Ebi tsi 6¢ Qi ve. Security
one ot, a because & oe he jogo
ZOM UMabl vdtgh Sn advornce thu ling, ©

fev Soil Dre. a of Yow ScuntyY nee “He

Hil 8 e howe AO. tru) 0 rolve cee

ohoolave that dhe res nses Which

ae uO. turthe 2 eens Ovd tn.strrabions
: pee Ow Owe true.

- Hse u Cecatiel, oe) ha. oy page. ; a Oo
| own Seer 7 VE.

Ae Buss ee -prwressiev
Tyne.

44 seat Paya in teyost, OV ahs vices?
aon Re Bann Bt2 Ov. a ee ‘

 

   

oan Oo. LA - Yes) Te .

   

 

 

 

   

 

 

 
Case 1:18-cr-00054-H-BU Document 122 Filed 03/26/19. Page 4of4 PagelD 338

 

vs Gu suntvel _ YEs VO. ey sale, gueste 1 above ee

| sort gach Souved ot Mano Orel’ Stocke Yho quiiurt
Ge luring Ue parr 1 More,

a rec {ere Te Bache Swng IE es MOney f-6f

7 hya eue Hh reveh ae. sare Bay _ __.

- oe Do you aw Cash, or do yee, G harn Mone

ache eCKING_ OY OM TGS. oucoury Bld _

TW nso LO 7 V nce ne coe

£ ypu 1 Oks YES sHocke tho Yeterl Value OfN4e

make wrrdel AL Oe

° you Dw oy neal OState Stoc Rs, bonds, ee

nate auto Mal i les, sv other Valuable I

a ong Oe ee
U or args describ hg V7 Ore)
its Of fro x ee value,

TL wyleystevel Tred ate Ise baton OF Ansusy
+0 amy questions an th 1S akt o Jour Wwe wT Subject

Me %. ne hee Pur hur /  oclovn. Yami... oo
/ FB odcodach Cae 11, S.C, fe fevegon a

rh

 
     

  

 

 

 

 

Signed this 25 day) of Leach 20/7,

Tabet Rowe te

 

 
   

 

 

_£]0. Tay ley Tao
Fld S ere ‘ST OO
Abs eo Th “19602.

7

 

 
